United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit              September 29, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-30329
                         Summary Calendar



                       KERMIT BROOKS, ET AL,

                                                        Plaintiffs,

                        MARVIN WEATHERSBY,

                                               Plaintiff-Appellant,


                              VERSUS


    GREAT ATLANTIC AND PACIFIC TEA COMPANY, INC., ETC; ET AL,

                                                        Defendants,

         THE GREAT ATLANTIC AND PACIFIC TEA COMPANY, INC.
                        D/B/A SAV-A-CENTER,

                                               Defendant-Appellee.




           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          (02-CV-2002-S)


Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellant Marvin Weathersby (“Weathersby”) challenges the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district    court’s     summary    judgment    dismissing    his   employment

discrimination suit against The Great Atlantic & Pacific Tea

Company, Inc. (“A&P”).          We affirm the district court’s judgment

because Weathersby failed to rebut A&P’s non-discriminatory reasons

for both Weathersby’s difference in salary and his demotion.

     We review a grant of summary judgment de novo applying the

same legal standards as the district court in determining whether

summary judgment was appropriate.           Hudson v. Forest Oil Corp., 372

F.3d 742, 744 (5th Cir. 2004).        “Summary judgment is proper if . .

. there is no genuine issue as to any material fact that the moving

party is entitled to judgment as a matter of law.”                    Young v.

Equifax Credit Info. Servs., Inc., 294 F.3d 631, 635 (5th Cir.

2002).

     Weathersby worked for A&P in various locations with varied

titles and salaries. He complained of employment discrimination in

that he was paid less than Caucasian store managers and he was

demoted based upon his race, African-American.            Moving for summary

judgment, A&P presented evidence of legitimate, non-discriminatory

reasons    supporting    both     Weathersby’s   salary     changes   and   his

demotion,    including    his     limited   managerial    experience    and   a

documented failure to adequately maintain the store he managed.

     We have carefully reviewed the entire record of this case and

have fully considered the parties’ respective arguments. We AFFIRM

the district court’s granting of summary judgment for the reasons


                                       2
articulated in its order and reasons filed March 10, 2004.

AFFIRMED.




                                3